Citation Nr: 1012485	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-24 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased initial evaluation for 
degenerative disc disease of the lumbosacral spine, 
currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1974 to April 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in May 2008, a statement of the case 
was issued in June 2008, and a substantive appeal was 
received in August 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has alleged, through the submission of a May 
2008 statement, that he is unable to work due to back pain.  
The Board notes that the January 2008 VA examination did not 
address the degree of functional impairment the Veteran's 
service-connected back disability produces in his capacity 
for performing substantially gainful employment.  Moreover, 
the claims file was not available for review at the January 
2008 VA examination.  Thus, the Board is of the opinion that 
the Veteran should be afforded an additional VA examination 
that addresses the effect of the Veteran's back disability 
on his ability to work.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an 
examination of his back to ascertain the 
severity and manifestations of his 
service-connected back disability and 
the degree of impairment this disability 
causes in his capacity for performing 
substantially gainful employment.  Any 
and all indicated evaluations, studies 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and examination, the examiner is 
requested to report complaints and 
clinical findings pertaining to the 
Veteran's back in detail.  Lastly, the 
examiner is requested to offer an 
opinion as to the degree of functional 
impairment the Veteran's service-
connected back disability produces in 
his capacity for performing 
substantially gainful employment.  
However, if the requested opinion(s) 
cannot be provided without resort to 
speculation, the examiner should so 
state and explain why an opinion cannot 
be provided without resort to 
speculation.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

2.  After any appropriate development 
has been completed to the extent 
possible, this case should be forwarded 
to VA's Under Secretary for Benefits or 
the Director of the Compensation and 
Pension Service for consideration of the 
assignment of an extraschedular rating 
for the Veteran's back claim, pursuant 
to the provisions of 38 C.F.R. 
§ 3.321(b) and/or 38 C.F.R. § 4.16(b).  

Actions taken thereafter should proceed 
in accordance with the directives of the 
Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service.  

3.  Thereafter, if the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the case, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V.L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


